In actions to recover damages for personal injuries, etc., Judith Arslanian, Long Island Butter and Egg Co., Ralph Oldsmobile, and Ralph Olds Leasing Corp., separately appeal from so much of an order of the Supreme Court, Nassau County (Levitt, J.), dated September 23, 1985, as "adversely affect[s]” their respective interests.
Appeals dismissed, without costs or disbursements. The stay contained in the order of this court dated October 21, 1985, is hereby vacated.
The appeals are dismissed because the order appealed from did not decide a motion made on notice, and hence, is not appealable as of right (CPLR 5701 [a] [2]). An appeal as of right to the Appellate Division may be taken only from a final or interlocutory judgment (CPLR 5701 [a] [1]), or from an order deciding a motion made upon notice (CPLR 5701 [a] [2]; see, Cohalan v Johnson Elec. Constr. Corp., 105 AD2d 770). In light of this disposition, we do not pass on the merits of the arguments raised by the appellants. Weinstein, J. P., Niehoff, Kunzeman and Spatt, JJ., concur.
Blue Ridge Business Brokers, Inc., Appellant, v RosMar Club, Inc., et al., Defendants, and Rosalind Herstein, Also Known as Rosalind Hirsch et al., Respondents.